Name: 87/411/EEC: Commission Decision of 8 July 1987 authorizing the Kingdom of Spain to apply intra- Community surveillance to imports of certain tools and hand tools originating in certain third countries and placed in free circulation in one of the Member States (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: industrial structures and policy;  Europe;  trade policy;  cooperation policy
 Date Published: 1987-08-12

 Avis juridique important|31987D041187/411/EEC: Commission Decision of 8 July 1987 authorizing the Kingdom of Spain to apply intra- Community surveillance to imports of certain tools and hand tools originating in certain third countries and placed in free circulation in one of the Member States (Only the Spanish text is authentic) Official Journal L 224 , 12/08/1987 P. 0014 - 0015*****COMMISSION DECISION of 8 July 1987 authorizing the Kingdom of Spain to apply intra-Community surveillance to imports of certain tools and hand tools originating in certain third countries and placed in free circulation in one of the Member States (Only the Spanish text is authentic) (87/411/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas the Spanish Government requested such authorization from the Commission in respect of certain tools and hand tools, falling within heading Nos 82.03 and 82.04 of the Common Customs Tariff, NIMEXE codes 82.03-10 to 99 and 82.04-10 to 90, and originating in certain third countries; Whereas Spain applies quantitative restrictions to the direct imports in question; Whereas, therefore, there are disparities in the conditions governing these imports in the Member States and whereas these disparities could cause deflection of trade which might aggravate the continuing difficulties affecting Spain's hand tool production; Whereas the Spanish authorities asserted that their hand tool industry, located in greatly disadvantaged regions, is being completely reorganized, and whereas to that end major investment is being made; whereas the modernization process involves considerable job cuts in the industry, causing serious social and economic problems; Whereas the Spanish authorities informed the Commission that, since the beginning of the year, Spain has been receiving a major flow of indirect trade in the products in question, which originate in certain third countries and are placed in free circulation in the other Member States; whereas the prices for these imports are much lower than the prices for national products; Whereas the Commission examined the request from the Spanish Government and whereas it emerged from this analysis that there is a danger of unpredictable and substantial deflection of trade which is liable to give rise to economic difficulties in the industry in question; Whereas, under these conditions, foreseeable imports should be monitored closely; whereas the imports in question originating in the third countries listed in the Annex should therefore be subject to prior intra-Community surveillance in accordance with Article 2 of Decision 80/47/EEC, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Spain is hereby authorized to apply intra-Community surveillance in accordance with Article 2 of Decision 80/47/EEC until 31 December 1988 to the following imports: 1.2.3.4 // // // // // CCT heading No // NIMEXE code // Description of goods // Country of origin // // // // // 82.03 // 82.03-10 to 99 // Hand tools, the following: pliers (including cutting pliers), pincers, tweezers, tinmen's snips, bolt croppers and the like; perforating punches; pipe cutters; spanners and wrenches (but not including tap wrenches); files and rasps // China, Czechoslovakia, German Democratic Republic, Japan, Poland, Taiwan, Yugoslavia // 82.04 // 82.04-10 to 90 // Hand tools, including glaziers' diamonds, not falling within any other heading of this Chapter; blow lamps, anvils; vices and clamps, other than accessories for, and parts of, machine tools; portable forges; grinding wheels with frameworks (hand or pedal operated) // China, Czechoslovakia, German Democratic Republic, Hong Kong, Japan, Poland, Taiwan, USSR, Yugoslavia // // // // Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 8 July 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 16, 22. 1. 1980, p. 14.